UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6129


BRYAN ERIC GRAY,

                    Petitioner - Appellant,

             v.

ERIK A. HOOKS, North Carolina Department of Public Safety,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:18-cv-00832-LCB-LPA)


Submitted: May 23, 2019                                           Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bryan Eric Gray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bryan Eric Gray seeks to appeal the district court’s order denying his Fed. R. Civ.

P. 60(b) motion seeking relief from the dismissal of his 28 U.S.C. § 2254 (2012) petition.

The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012). The magistrate judge recommended that relief be denied and

advised Gray that failure to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Gray has

waived appellate review by failing to file objections. Accordingly, we deny a certificate

of appealability, deny leave to proceed in forma pauperis, and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2